Citation Nr: 1609818	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  12-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury. 

2. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 13, 2015, and in excess of 50 percent thereafter.

3. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	William C. Herren


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 2002.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2009 rating decision of the VA Regional Office (RO) in Houston, Texas, which, in part, continued the Veteran's 30 percent rating for his service-connected PTSD.  In a May 2015 rating decision, the 30 percent disability rating for PTSD was increased to 50 percent, effective March 13, 2015.  Although a higher evaluation has been granted, the issue remains in appellate status as the maximum schedular rating has not been assigned from the date of claim.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appellant was afforded a videoconference hearing at the RO in January 2016 before the undersigned Veterans Law Judge sitting at Washington, DC. The transcript is of record.

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the January 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for residuals of a traumatic brain injury.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for residuals of a traumatic brain injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  The appellant has withdrawn the issue of entitlement to service connection for residuals of a traumatic brain injury; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The issue of entitlement to service connection for residuals of a traumatic brain injury is dismissed.


REMAND

Review of the claims file indicates that further development must be conducted prior to adjudication of the Veteran's claims for entitlement to an increased rating for PTSD and entitlement to a TDIU.  The August 2012 Statement of the Case indicated that outpatient treatment records from the Houston VAMC from October 2007 through August 2012 had been reviewed in relation to the Veteran's claim; however, review of the claims file indicates that records of VA treatment between August 2008 and November 2012 have not been associated with the claims file, while his treatment records after November 2012 indicate that the Veteran received treatment in 2009 and 2011.  Accordingly, the Board finds that the Veteran's VA treatment records from August 2008 to November 2012 should be obtained and associated with the claims file.  

Further, the Veteran's VA treatment records from March 2013 indicate that the Veteran sought private marital counseling, but no attempts have been made to obtain these records.  As these records may contain relevant evidence that relates to the Veteran's claim, the Board finds that appropriate efforts should be undertaken to identify and obtain these records.  

Lastly, the Board notes that while the Veteran underwent recent examinations of his multiple service connected conditions in March 2015; however, these examinations either did not address any functional impact the Veteran's service-conditions would have on his ability work or did not provide any rationale for the opinions provided.  Accordingly, the Board finds that a new, VA examination should be afforded that addresses the Veteran's functional impairment in social and occupational settings due to his service-connected disabilities alone. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain any pertinent VA outpatient records dating between August 2008 and November 2012 and after April 2015 and associate them with the claims folder.  Records should be requested from both the Houston VAMC and the Katy Outpatient Treatment Center.  All attempts to request these records should be documented.

2. Undertake appropriate efforts to obtain any pertinent private psychiatric treatment records identified by the Veteran or his representative, including any pertinent private marital counseling records indicated by his March 2013 VA treatment records.  The Veteran should be asked to provide any needed assistance in identifying and obtaining these records.

3. Thereafter, schedule the Veteran for a VA examination to determine the functional impairment that is due to his service-connected disabilities alone, in both social and occupational settings.  The VBMS and Virtual VA record must be made available to and reviewed by the examiner. All indicated studies should be conducted.  A complete rationale should be provided to support any conclusions reached.

4. After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal, including entitlement to a TDIU.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


